DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/28/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Iwamoto et al (JP 6843392).

Regarding claim 1, Iwamoto discloses a dressing quality determination method for resistance welding electrodes that determines quality of dressing performed for a pair of electrodes when resistance welding to weld a plurality of metal plates is performed at a plurality of welding points by applying a current to a workpiece formed of a stack of the plurality of metal plates while applying pressure with the electrodes, the dressing quality determination method comprising: 
accumulating a plurality of known resistance waveforms immediately after dressing, each of which is a known resistance waveform immediately after dressing the electrodes, and a plurality of known resistance waveforms immediately before dressing, each of which is a known resistance waveform immediately before dressing the electrodes, at a welding point subject to dressing quality determination among the plurality of welding points (The accumulating step is performed by the operator. Iwamoto discloses the necessary sensing equipment in order to perform the accumulating step. The sensing equipment being 110 Voltage detector, 120 current detector, 122 Primary current sensor, 124 Primary current detector, 126 Secondary current sensor, 128 Secondary current detector, and 130 Resistance value calculation unit. One of ordinary skill can accumulate all of the resistance values at each stage of the accumulating step by observing the resistance value calculation unit.); 
creating, by a statistical method, a model for setting a threshold value for dressing quality determination, based on the plurality of known resistance waveforms immediately after dressing and the plurality of known resistance waveforms immediately before dressing, at the welding point subject to determination (This limitation is performed by the operator. Applicant does not specify any particular statistical method. Statistical methods are well known to those of ordinary skill in the art. One of ordinary skill can choose any suitable statistical method within reason. Furthermore, The necessary resistance waveform data would be readily available to the operator since the resistance waveforms are accumulated in the step as appears above. Also, one of ordinary skill can determine a threshold value for dressing quality determination, since Applicant does not claim any specific threshold for dressing quality determination.); 
acquiring an unknown resistance waveform immediately after dressing, which is an unknown resistance waveform immediately after dressing the electrodes, at the welding point subject to determination (The acquiring step is performed by the operator. Iwamoto discloses the necessary sensing equipment in order to perform the acquiring step. The sensing equipment being 110 Voltage detector, 120 current detector, 122 Primary current sensor, 124 Primary current detector, 126 Secondary current sensor, 128 Secondary current detector, and 130 Resistance value calculation unit. One of ordinary skill can accumulate all of the resistance values at each stage of the acquiring step by observing the resistance value calculation unit.); 
and determining whether dressing performed for the electrodes is normal or abnormal by comparing the unknown resistance waveform immediately after dressing with the threshold value, at the welding point subject to determination (The determining step is performed by the operator. One of ordinary skill in the art can determine whether dressing performed for the electrodes is normal or abnormal by comparing the unknown resistance waveform immediately after dressing with the threshold value since the necessary information to determine normal and abnormal dressing is readily available to the operator from the previous steps above.).

Allowable Subject Matter
Claims 2-10 and 12-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art does not disclose, teach, or suggest the claimed invention as a whole.
For claim 2:
The cited prior art does not teach wherein the creating of a model as recited in claim 2. The cited prior art does not disclose, teach, or the suggest deriving a probability density function of a multidimensional normal distribution by maximum likelihood estimation based on a plurality of known resistance waveforms immediately after dressing for training, which are part of the plurality of known resistance waveforms immediately after dressing; setting the threshold value that covers abnormality detection efficiency, which represents a predetermined proportion from a higher abnormality degree defined by the Mahalanobis distance pertaining to the probability density function, in a first probability distribution obtained by substituting the plurality of known resistance waveforms immediately before dressing for the probability density function.

For independent claim 6:
The claimed invention is a dressing quality determination device for resistance welding electrodes that determines quality of dressing performed for a pair of electrodes when resistance welding to weld a plurality of metal plates is performed at a plurality of welding points by applying a current to a workpiece formed of a stack of the plurality of metal plates while applying pressure with the electrodes, the dressing quality determination device comprising: a processor configured to: accumulate a plurality of known resistance waveforms immediately after dressing, each of which is a known resistance waveform immediately after dressing the electrodes, and a plurality of known resistance waveforms immediately before dressing, each of which is a known resistance waveform immediately before dressing the electrodes, at a welding point subject to dressing quality determination among the plurality of welding points; create, by a statistical method, a model for setting a threshold value for dressing quality determination, based on the plurality of known resistance waveforms immediately after dressing and the plurality of known resistance waveforms immediately before dressing, at the welding point subject to determination; acquire an unknown resistance waveform immediately after dressing, which is an unknown resistance waveform immediately after dressing the electrodes, at the welding point subject to determination; and determine whether dressing performed for the electrodes is normal or abnormal by comparing the unknown resistance waveform immediately after dressing with the threshold value, at the welding point subject to determination.
The closest prior art would be Iwamoto et al (JP 6843392). Iwamoto teaches dressing quality determination device for resistance welding electrodes that determines quality of dressing performed for a pair of electrodes when resistance welding to weld a plurality of metal plates is performed at a plurality of welding points by applying a current to a workpiece formed of a stack of the plurality of metal plates while applying pressure with the electrodes. 
However, Iwamoto does not teach a processor configured to : accumulate a plurality of known resistance waveforms immediately after dressing, each of which is a known resistance waveform immediately after dressing the electrodes, and a plurality of known resistance waveforms immediately before dressing, each of which is a known resistance waveform immediately before dressing the electrodes, at a welding point subject to dressing quality determination among the plurality of welding points; create, by a statistical method, a model for setting a threshold value for dressing quality determination, based on the plurality of known resistance waveforms immediately after dressing and the plurality of known resistance waveforms immediately before dressing, at the welding point subject to determination; acquire an unknown resistance waveform immediately after dressing, which is an unknown resistance waveform immediately after dressing the electrodes, at the welding point subject to determination; and determine whether dressing performed for the electrodes is normal or abnormal by comparing the unknown resistance waveform immediately after dressing with the threshold value, at the welding point subject to determination.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761